United States Court of Appeals
                                                                                    Fifth Circuit

                     IN THE UNITED STATES COURT OF APPEALS                       F I L E D
                                                                                   May 20, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________
                                                                             Charles R. Fulbruge III
                                      No. 04-51127                                   Clerk
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
    v.
SERGIO MORALES-SANDOVAL
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------
Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

       IT IS ORDERED that Appellee’s unopposed motion to vacate

sentence is granted.



      IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand case to district court for resentencing is granted.



      IT IS FURTHER ORDERED that Appellee’s alternative motion to

extend time to file Appellee’s brief 14 days from the court’s

denial of Appellee’s motion to vacate and remand is moot.



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.